 Case 2:18-cr-00515-MCA Document 36 Filed 02/11/21 Page 1 of 1 PageID: 1290



                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 19-3089
                                   ________________

                           UNITED STATES OF AMERICA

                                            v.

                                  GARY BASRALIAN,

                                              Appellant
                                   ________________
                      Appeal from the United States District Court
                              for the District of New Jersey
                     (D.C. Criminal Action No. 2-18-cr-00515-001)
                      District Judge: Honorable Madeline C. Arleo
                                   ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 21, 2020

                 Before: AMBRO, PORTER, and ROTH, Circuit Judges

                                      JUDGMENT

       This cause came on to be heard on the record before the United States District
Court for the District of New Jersey and was submitted on September 21, 2020.
       On consideration whereof, IT IS ORDERED AND ADJUDGED by this Court that
the judgment of the District Court entered September 12, 2019, is hereby affirmed. No
costs are taxed. All of the above in accordance with the opinion of this Court.


                                                 ATTEST:

                                                 s/ Patricia S. Dodszuweit
                                                 Clerk
Dated: February 11, 2021
